Citation Nr: 1628622	
Decision Date: 07/19/16    Archive Date: 07/28/16

DOCKET NO.  12-02 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for a right knee disability, to include osteochondroma.

2. Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 2000 to October 2000, and from February 2003 to July 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA's duty to assist requires it to provide a medical examination if the information and evidence of record does not contain sufficient competent medical evidence to decide a claim, but  (A) contains competent medical or lay evidence of a current diagnosed disability or persistent or recurrent symptoms of a disability; (B) establishes that the Veteran suffered an event, injury or illness during service, or has a disease or symptoms of a disease listed in §§ 3.309, 3.313, 3.316, and 3.317 manifesting during the applicable presumptive period; and (C) indicates that the claimed disability or symptoms may be associated with the established event, injury or illness.  38 C.F.R. § 3.159(c)(4)(i) (2015).  

The Court of Appeals for Veterans Claims (Court) has stated that whether the evidence establishes that the Veteran suffered an event, injury, or illness in service is a "classic factual assessment." McLendon v. Nicholson, 20 Vet. App. 79, 82 (2006).  Competent lay evidence is defined as any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  

The Court has also held that the requirement that a disability "may be associated" with service is a "low threshold" standard.  McLendon, 20 Vet. App. at 83.  

When a veteran served in the Persian Gulf, VA will pay compensation to that veteran if they exhibit objective indications of chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as those listed in 38 C.F.R. § 3.317(b), including joint pain, provided that it became manifest either during active military service in the Southwest Asia theatre of operations, or to a degree of 10 percent no later than December 31, 2016, and by history and laboratory testing cannot be attributed to any known clinical diagnosis.  38 C.F.R. §  3.317(a)(1)(i) and (iii) (2015).  

In the instant matter, the RO has attempted to obtain the Veteran's service treatment records but has not been fully successful in that pursuit.  The Veteran was notified of this fact in a letter sent in September 2009.  Regardless, the Veteran's VA treatment records contain a copy of a May 2004 post-deployment health assessment in which the Veteran reported symptoms including swollen, stiff or painful joints during her periods of deployment in Southwest Asia.  (See Capri, 9/17/2012).  The Veteran has also submitted a statement that she received treatment at the Troop Medical Clinic in Camp Arifjan, Kuwait.  

The Veteran has filed a claim for right and left knee disabilities, manifested by pain and grinding in the knees.  Evidence of record does not provide any diagnosis associated with her left knee symptoms.  The right knee shows evidence of a bone protrusion at the posterior tibia at the level of the knee compatible with a large osteochondroma and also a soft tissue protrusion posterior to the knee of unknown etiology and not likely related to the underlying bone abnormality.

In light of the above, the Board finds that duty to assist has been triggered, and the Veteran should be afforded a VA examination to assess her right and left knee symptoms that addresses all diagnosed conditions, as well as any potential undiagnosed conditions in consideration of her Gulf War service.    


Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a Gulf War examination to ascertain the nature and etiology of any right or left knee symptoms, to include pain and grinding.  The examiner should review the claims file and note that review in the report.  All indicated tests should be conducted.  The examiner should discuss the Veteran's lay statements regarding any history and chronicity of symptomatology of each disability.  The examiner should provide the following:

(a) The examiner should state whether a diagnosis of osteochondroma in the right knee is warranted and whether the Veteran's right knee symptoms are entirely attributable to that diagnosis.

(b) The examiner should state whether the Veteran's bilateral joint symptoms, including pain and grinding, are attributable to a known clinical diagnosis or causation, or whether there are objective indications of joint pain disability, including both signs in the medical sense of objective evidence perceptible to an examining physician and other non-medical indicators that are capable of independent verification, and cannot be attributed to a known clinical diagnosis.  

(c) If any joint pain is determined to be attributable to a known clinical diagnosis (including but not limited to osteochondroma), state whether it is at least as likely as not that the disability was caused by any incident of or manifested during the Veteran's period of active service.  In reaching this conclusion, the examiner should consider the Veteran's reported knee injury during active service.

The examiner should provide a complete rationale for all conclusions reached and should include citation to evidence of record, known medical principles, and medical treatise evidence.

2. Thereafter, readjudicate the claims in light of all evidence of record.  If any benefit on appeal remains denied, issue the Veteran and her representative a supplemental statement of the case and afford adequate time to respond before returning the matter to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

